United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., widow of J.T., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Belcourt, ND, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0153
Issued: July 21, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On November 9, 2020 appellant, the employee’s widow, filed a timely appeal from a
July 10, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 21-0153.
In a January 4, 2010 memorandum of telephone call (Form CA-110), the employee
informed OWCP that he did not know if he was in the Federal Employees Retirement System
(FERS) or the Civil Service Retirement System (CSRS).
In a January 27, 2010 election of benefits form, the employee elected to receive Federal
Employees’ Compensation Act1 (FECA) benefits in preference to any benefits to which he may
have been entitled to under CSRS or FERS.
In a letter dated February 19, 2010, the Office of Personnel Management informed OWCP
that the employee elected to receive FECA benefits in lieu of Civil Service benefits effective
December 4, 2009.

1

5 U.S.C. § 8101 et seq.

On March 9, 2020 OWCP issued a preliminary determination finding that an overpayment
of compensation in the amount of $15,899.82 had been created.2 It explained that the overpayment
occurred because the employee’s Social Security Administration (SSA) age-related retirement
benefits that he received from January 1, 2010 through February 1, 2020 were partially based on
credits earned while working for the federal government, and that this portion of his SSA benefit
constituted a prohibited dual benefit. OWCP found appellant at fault in the creation of the
overpayment because the employee failed to provide information, which he knew or should have
known, to be material. It forwarded an overpayment action request form and an overpayment
recovery questionnaire (Form OWCP-20) and requested that appellant provide supporting
financial documentation, including income tax returns, bank account statements, bills and
cancelled checks, pay slips, and any other records to support her reported income and expenses.
OWCP afforded appellant 30 days to respond.
By decision dated July 10, 2020, OWCP finalized its preliminary determination finding
that appellant had received an overpayment of compensation in the amount of $15,899.82, for the
period January 1, 2010 through February 1, 2020, because it had failed to offset the employee’s
compensation payments by the portion of his SSA age-related retirement benefits that were
attributable to federal service. It further found that appellant was without fault in the creation of
the overpayment, but denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery of an overpayment would defeat the purpose of FECA
or would be against equity and good conscience. OWCP required recovery of the overpayment by
forwarding payment in the amount of $125.00 each month.
The issues on appeal before the Board relate to OWCP’s finding of an overpayment of
wage-loss compensation benefits due to appellant’s alleged concurrent receipt of FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset for benefits
attributable to FERS.
The Board finds that OWCP failed to properly develop the underlying issue of what portion
of appellant’s SSA age-related retirement benefits were attributable to federal service.3
OWCP’s procedures provide that an overpayment occurs when FECA compensation is not
reduced by the FERS/FECA offset amount. Since the SSA will not report an offset amount until
after SSA benefits are received, an overpayment will almost always occur and will need to be
calculated for each period in which the offset amount was not withheld from compensation.4 The
2

The case record in indicates that the preliminary overpayment was sent to appellant, employees widow. OWCP’s
procedures in effect at the time of OWCP’s December 4, 2018 decision, provide for recovery from a deceased debtor’s
estate. The procedures specifically require that, if the claimant recently passed away, OWCP should refer the debt to
the financial management system (FMS) for offset of the deceased claimant’s last federal tax refund under the
Treasury’s Offset Program (TOP). OWCP has a special profile with FMS under TOP for the collection of these
specific estate debts. The claims examiner should follow the referral procedures set forth in Chapter 6.500.12,
including sending the complete referral package to the National Office for final review and forwarding to the FMS.
See R.B., Docket No. 19-0700 (issued March 16, 2021).
3

J.L., Docket No. 19-1806 (issued July 29, 2020).

4
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1(h) (September 2018).

2

offset provision of 5 U.S.C. § 8116(d)(2) and applicable regulations apply to SSA age-related
retirement benefits that are attributable to federal service.5 FECA Bulletin No. 97-09 provides that
FECA benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits
because the portion of the SSA benefit earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.6 In identifying the fact and amount of an overpayment of compensation following a
claimant s receipt of age-related SSA retirement benefits, the Board has observed that OWCP uses
a FERS Offset Calculation Worksheet.7 This calculation worksheet is sent to SSA and the
completed form is returned to OWCP setting forth purported SSA calculations as to the effective
date and rate of SSA benefits without FERS and the effective date and rate of SSA benefits with
FERS.8 Following receipt of the purported SSA calculations, a preliminary determination of
overpayment is issued if a prohibited dual benefit was received.9
The Board has observed, however, that not all federal employees are enrolled in FERS.
Some FECA claimants are enrolled in another retirement program, such as the Civil Service
Retirement System. Other federal employees are not eligible to be enrolled in a federal retirement
program. Therefore, OWCP’s procedures with regard to requesting offset information are not
applicable to all recipients of FECA compensation and SSA age-related retirement benefits.
Therefore, the information solicited on the FERS Offset Calculation Worksheet that OWCP sends
to SSA is not applicable to non-FERS claimants and does not establish either the fact or amount
of an overpayment.
Herein, the evidence of record does not establish that appellant was enrolled in FERS. The
record is devoid of evidence as to which retirement system was applicable to appellant. The Board
therefore finds that the April 2, 2020 decision must be reversed.

5

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

6

FECA Bulletin No. 97-09 (February 3, 1997).

7

Id.

8

Id.

9

Supra note 2.

3

IT IS HEREBY ORDERED THAT the July 10, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: July 21, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

